Por cuanto, dictada por la Corte del Distrito sentencia decla-rando la demanda con lugar el seis de junio último, apeló la deman-dada para ante esta Corte Suprema, y la apelada pidió la desesti-mación del recurso por frívolo por moción de julio 13, vista con la sola asistencia de su abogado en julio 22 actual; y
Por cuanto, de la moción y de los documentos acompañados a la misma resulta que se trata de una acción en cobro de pesos ba-sada en tres pagarés que se hicieron formar parte de la demanda, consistiendo la contestación del demandado en una negación general; y
Por cuanto, señalada debidamente la vista del pleito, sólo com-pareció la demandante que introdujo en evidencia dichos pagarés, dictando la Corte el mismo día sentencia en su favor;
Por tanto, de acuerdo con los hechos y la ley, tratándose como se trata de una apelación claramente frívola interpuesta aparente-mente con el mero propósito de dilatar la ejecución de la sentencia, se declara con lugar la moción y en su consecuencia se desestima el recurso.
El Juez Asociado Sr. Córdova Dávila no intervino.
En los siguientes casos, a propuesta de sus distintos jueces, ,1a corte se negó a desestimar, por frívolos, los recursos, por no ser, aparecer, resultar, haberse demostrado o estar convencida la corte de la supuesta frivolidad.
Nos. 6221, 6668, 6721, 6758, 6759, 6760, 6795, 6805, 6836, 6860, 6863, 6871, 6959, 6980, 6981, 6988, 7102. '
*1009(d) FALTA U 'OMISIÓN DE NOTIFICAR EL ESCRITO DE APELACIÓN AL APELADO, O NOTIFICACIÓN FUERA DEL TÉRMINO.